                                            Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 1 of 16




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       SHAWNA ALLEN,                                     Case No. 20-cv-02448-BLF
                                   8                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             COMPEL ARBITRATION;
                                   9               v.                                        TERMINATING RULE 12(B)(6)
                                                                                             MOTION TO DISMISS WITHOUT
                                  10       SHUTTERFLY, INC., et al.,                         PREJUDICE
                                  11                     Defendants.                         [Re: ECF 23]

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Shawna Allen, brings this consumer fraud class action against Shutterfly, Inc.

                                  14   (“Shutterfly”), Lifetouch, Inc. and Lifetouch National School Studios, Inc. (collectively,

                                  15   “Lifetouch”) arising from the purchase of school portraits. Before the Court is Shutterfly’s Motion

                                  16   to Compel Individual Arbitration.1 Mot. to Compel, ECF 23.

                                  17            The Court heard oral arguments on August 14, 2020. For the reasons stated below, the Court

                                  18   GRANTS Shutterfly’s Motion to Compel. Shutterfly’s Rule 12(b)(6) Motion to Dismiss is now

                                  19   moot and is therefore TERMINATED WITHOUT PREJUDICE.

                                  20       I.   BACKGROUND
                                  21            This putative class action lawsuit arises out of Defendants’ alleged “policy and practice of

                                  22   illegally sending unordered portraits and other products to Plaintiff and class members and

                                  23   requesting payment for these unsolicited goods” in violation of California law. Compl. ¶¶ 3-5, ECF

                                  24   1-1. Plaintiff alleges that Defendants are in the business of selling school photos and self-identify

                                  25   as “the national leader in school portraits” and the nation’s largest producer of photos. Id. ¶¶ 1, 18,

                                  26

                                  27
                                       1
                                         Defendants Lifetouch, Inc. and Lifetouch National School Studios, Inc. joined in this Motion “only
                                       to the extent that the Court first determines that personal jurisdiction exists over the claims against
                                  28   them.” Notice of Motion at 2, ECF 23. The Court has granted Lifetouch’s Motion to Dismiss for
                                       Lack of Personal Jurisdiction with leave to amend at ECF 45.
                                          Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 2 of 16




                                   1   19. Defendants contract with school districts to provide portrait taking services and to sell portrait

                                   2   products to the students’ parents and guardians. Id. ¶¶ 1, 2, 55. The portrait products are sold under

                                   3   a “Family Approval” model where “students’ portraits and/or products printed with their portraits”

                                   4   are packaged and sent home with the students. Id. ¶ 2. The package contains written materials

                                   5   about how to purchase portraits and return unwanted portraits to the school. Id. ¶¶ 35, 36, 37-39,

                                   6   42-44. Shutterfly also sends digital written material about the packages. Id. ¶¶ 31, 33.

                                   7             Plaintiff is a Kansas resident who purchased portraits from Shutterfly under its “Family

                                   8   Approval” model. Compl. ¶¶ 7-8. For the last three spring seasons, Shutterfly offered portraits of

                                   9   Plaintiff’s children for sale and sent Plaintiff “statements requesting payment” for these portraits

                                  10   using the “Family Approval” model. Id. ¶ 4. Plaintiff alleges she purchased portrait packages in

                                  11   spring 2017 and spring 2018 using cash or check, but not on Shutterfly’s Lifetouch website. Id. ¶¶

                                  12   45-46. Shutterfly asserts Plaintiff made additional purchases online “through Lifetouch’s website
Northern District of California
 United States District Court




                                  13   using a PayPal account with Plaintiff’s home address during the fall of 2016, 2017, 2018, and 2019.”

                                  14   Mot. Compel at 8; see also, Declaration of John Grant (“Grant Decl.”) ¶¶ 13-18, ECF 23-1. Plaintiff

                                  15   does not dispute these fall purchases and confirms that she made online purchases in August 2018,

                                  16   September 2018, and October 2019. See generally, Plaintiff’s Corrected Opposition to Defendants’

                                  17   Motion to Compel Arbitration (“Opp’n”), ECF 30; Declaration of Shawna Allen (“Allen Decl.”) ¶¶

                                  18   2-5, 7.

                                  19             Shutterfly, Inc. acquired Lifetouch, Inc. in April 2018. Grant Decl. ¶ 7. At the time,

                                  20   Lifetouch National School Studios, Inc. was a wholly-owned subsidiary of Lifetouch, Inc. Id. In

                                  21   late 2019, Defendants underwent corporate restructuring. Mot. Compel at 3-4. Shutterfly, Inc.

                                  22   converted into a limited liability company and renamed as Shutterfly, LLC. Grant Decl. ¶ 4.

                                  23   Lifetouch, Inc. converted into a limited liability company and then merged with Shutterfly, LLC.

                                  24   Id. ¶ 5. Lifetouch National School Studios, Inc. converted into a limited liability company and

                                  25   renamed to Shutterfly Lifetouch, LLC. Id. ¶ 6. Plaintiff does not dispute the described restructuring.

                                  26   See generally, Opp’n.

                                  27             Plaintiff filed suit against Defendants in Santa Clara County Superior Court on February 14,

                                  28   2020. See Summons Exh. A, ECF 1. Plaintiff brings the following causes of action under California
                                                                                          2
                                          Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 3 of 16




                                   1   law: (1) Solicitation of Payment for Unordered Goods in violation of California Civil Code § 1716;

                                   2   (2) Violation of California Civil Code § 1584.5; (3) Violation of the California Consumers Legal

                                   3   Remedies Act, Civil Code § 1750 et seq.; (4) Violation of the California Unfair Competition Law,

                                   4   Business and Professional Code § 17200 et seq.; and (5) Unjust Enrichment. See generally, Compl.

                                   5   Plaintiff attaches a copy of Lifetouch’s 2018 TOS and incorporates those terms in her Complaint.

                                   6   Id. ¶¶ 13-15. On April 10, 2020, Shutterfly removed the case to the United States District Court for

                                   7   the Northern District of California. See Notice of Removal, ECF 1.

                                   8                Shutterfly now seeks to compel individual arbitration pursuant to the arbitration agreement

                                   9   and class action waiver included in Lifetouch’s 2018 Terms of Service (“2018 TOS”). Mot. Compel

                                  10   at 7.

                                  11           A.      Lifetouch’s 2018 Terms of Service
                                  12                After Shutterfly’s acquisition of Lifetouch, Inc. in April 2018, Lifetouch, Inc. updated its
Northern District of California
 United States District Court




                                  13   Terms of Service to include, inter alia, an arbitration clause and a class action waiver. Grant Decl.

                                  14   ¶ 7. Lifetouch’s operative Terms of Service became effective in July 2018. Mot. Compel at 6,

                                  15   Grant Decl. ¶ 11. The 2018 TOS served “to align the combined companies’ policies and practices”

                                  16   after Lifetouch, Inc. joined the Shutterfly family of brands. 2018 TOS at 1, ECF 23-3. The 2018

                                  17   TOS includes a reservation of rights and details about consent to the terms:

                                  18                       By visiting any of our Sites and Apps, you are signifying your assent
                                                           to these Terms and our Privacy Policy, which is incorporated herein
                                  19                       by reference. Any products ordered or services used through any of
                                                           our Sites and Apps are also governed by these Terms. We may revise
                                  20                       these Terms from time to time by posting a revised version. YOUR
                                                           CONTINUED USE OF ANY OF THE SITES AND APPS AFTER
                                  21                       WE POST ANY CHANGES WILL CONSTITUTE YOUR
                                                           ACCEPTANCE OF SUCH CHANGES. IN ADDITION, BY
                                  22                       ORDERING OUR PRODUCTS OR USING OUR SERVICES, YOU
                                                           ACKNOWLEDGE THAT YOU HAVE READ AND REVIEWED
                                  23                       THESE TERMS IN THEIR ENTIRETY, YOU AGREE TO THESE
                                                           TERMS AND THE PRIVACY POLICY AND THESE TERMS
                                  24                       CONSTITUTE BINDING AND ENFORCEABLE OBLIGATIONS
                                                           ON YOU.
                                  25
                                       2018 TOS at 1. Below this reservation of rights, the 2018 TOS provides:
                                  26
                                                           NOTE: THIS TERMS OF SERVICE CONTAINS AN
                                  27                       ARBITRATION AND CLASS ACTION WAIVER PROVISION IN
                                                           THE “ARBITRATION” SECTION BELOW THAT AFFECTS
                                  28                       YOUR RIGHTS UNDER THIS TERMS OF SERVICE AND WITH
                                                                                             3
                                          Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 4 of 16



                                                       RESPECT TO ANY DISPUTE BETWEEN YOU AND US OR OUR
                                   1                   AFFILIATES
                                   2   2018 TOS at 1. Section 16 contains the “Arbitration Agreement,” which provides:
                                   3

                                   4                   If you are a Lifetouch customer in the United States (including its
                                                       possessions and territories), you and Lifetouch agree that any dispute,
                                   5                   claim or controversy arising out of or relating in any way to the
                                                       Lifetouch service, these Terms of Service and this Arbitration
                                   6                   Agreement, shall be determined by binding arbitration or in small
                                                       claims court.
                                   7
                                       2018 TOS at 9-11, § 16 (“Arbitration Agreement” or “Agreement”).
                                   8
                                               Section 16 further provides that the arbitration “will be governed by the Commercial
                                   9
                                       Arbitration Rules and the Supplementary Procedures for Consumer Related Disputes (collectively,
                                  10
                                       ‘AAA Rules’) of the American Arbitration Association (‘AAA’).” 2018 TOS § 16. Moreover,
                                  11
                                       “[a]ll issues are for the arbitrator to decide, including issues relating to the scope, interpretation and
                                  12
Northern District of California




                                       enforceability of this arbitration agreement.” Id. The 2018 TOS is referenced both on the Lifetouch
 United States District Court




                                  13
                                       online website and in printed order forms. Grant Decl. ¶¶ 19-21.
                                  14
                                               For online purchases made since July 2018, Lifetouch customers are provided with a link to
                                  15
                                       the “Terms and Conditions” above the “Submit Payment” button at checkout. Grant Decl. ¶ 20. As
                                  16

                                  17   shown below, this page provides that “by clicking ‘Submit Payment’ [the purchaser] agree[s] to the

                                  18   Privacy Statement and Terms of Service[.]” Id.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Id. In addition, a link to the 2018 TOS can be found on the bottom of each Lifetouch webpage, as
                                  27
                                       shown below.
                                  28
                                                                                           4
                                          Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 5 of 16




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California




                                       Id. ¶ 19.
 United States District Court




                                  13

                                  14             Beginning spring 2019, paper order forms found within the “Family Approval Program”
                                  15
                                       package state that “by completing and submitting this order form, you are agreeing to all of
                                  16
                                       Lifetouch’s terms and conditions at [URL to access webpage containing TOS]”:
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23   Grant Decl. ¶ 21, Paper Order Form at 3, ECF 23-4.

                                  24        B.      Lifetouch’s 2015 Terms of Service
                                  25             Before July 2018, Lifetouch last updated its Terms of Service in August 2015 (“2015 TOS”).

                                  26   Grant Decl. ¶ 8. The first line in the 2015 TOS is titled “Website Terms and Conditions of Use”

                                  27   followed by the following statement:

                                  28                    PLEASE READ THESE TERMS AND CONDITIONS OF USE
                                                                                         5
                                             Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 6 of 16



                                                        (THE “TERMS”) CAREFULLY, AS THEY MAY HAVE
                                   1                    CHANGED SINCE YOUR LAST VISIT TO THIS WEBSITE. BY
                                                        USING THIS WEBSITE, YOU AGREE AND ACKNOWLEDGE
                                   2                    THAT YOU HAVE READ, UNDERSTAND AND AGREE TO BE
                                                        BOUND BY THESE TERMS OF USE.
                                   3
                                       2015 TOS at 22, ECF 23-2. Below this statement, Lifetouch includes a reservation of rights
                                   4
                                       provision:
                                   5
                                                        We reserve the right to update or modify these Terms at any time
                                   6                    without prior notice. Your use of the Website following any such
                                                        change constitutes your agreement to follow and be bound by the
                                   7                    Terms as changed. For this reason, we encourage you to review these
                                                        Terms whenever you use this Website.
                                   8
                                   9   Id. at 2. Elsewhere in the 2015 TOS and under “General Provisions” Lifetouch states “[n]o
                                  10   amendment to these Terms will be valid unless made in writing and signed by you and us.” Id at
                                  11   10. The 2015 TOS did not include an arbitration clause. See Mot. Compel at 6; 2015 TOS.
                                  12
Northern District of California




                                           II.   LEGAL STANDARD
 United States District Court




                                  13             The parties agree that the FAA applies. See Mot. to Compel at 4-6; Opp’n at 1-2 (arguing
                                  14   under FAA). The FAA embodies a “national policy favoring arbitration and a liberal federal policy
                                  15   favoring arbitration agreements, notwithstanding any state substantive or procedural policies to the
                                  16   contrary.” AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 345-46 (2011) (internal quotations
                                  17   and citations omitted). The FAA provides that a “written provision in . . . a contract evidencing a
                                  18   transaction involving commerce to settle by arbitration a controversy thereafter arising out of such
                                  19   contract . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or
                                  20   in equity for the revocation of any contract.” 9 U.S.C. § 2.
                                  21             “Generally, as a matter of federal law, any doubts concerning the scope of arbitrable issues
                                  22   should be resolved in favor of arbitration.” Rajagopalan v. NoteWorld, LLC, 718 F.3d 844, 846–47
                                  23   (9th Cir. 2013) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24–25
                                  24   (1983)). However, certain issues are presumptively reserved for the court. These include “gateway”
                                  25   questions of arbitrability, such as “whether the parties have a valid arbitration agreement or are
                                  26   bound by a given arbitration clause, and whether an arbitration clause in a concededly binding
                                  27

                                  28
                                       2
                                         No page numbers are included in Lifetouch’s 2015 TOS at ECF 23-2. In this Order, the Court
                                       cites to the page numbers assigned to the document by ECF.
                                                                                       6
                                          Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 7 of 16




                                   1   contract applies to a given controversy.” Momot v. Mastro, 652 F.3d 982, 987 (9th Cir. 2011)

                                   2   (citation omitted).

                                   3           That said, parties may delegate the adjudication of gateway issues to the arbitrator if they

                                   4   “clearly and unmistakably” agree to do so. Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 862

                                   5   F.3d 981, 985 (9th Cir. 2017). Because gateway issues of arbitrability would otherwise fall within

                                   6   the province of judicial review, courts “apply a more rigorous standard in determining whether the

                                   7   parties have agreed to arbitrate the question of arbitrability.” Momot, 652 F.3d at 987-88. “[C]lear

                                   8   and unmistakable ‘evidence’ of agreement to arbitrate arbitrability might include . . . a course of

                                   9   conduct demonstrating assent . . . or . . . an express agreement to do so.” Id. at 988 (citation omitted)

                                  10   (alteration in original).

                                  11           If there is no clear and unmistakable delegation, a district court engages in a limited two-

                                  12   part inquiry to decide the gateway issues of arbitrability: first, it determines whether the arbitration
Northern District of California
 United States District Court




                                  13   agreement is valid, and second, it determines whether the agreement encompasses the claims at

                                  14   issue. See, e.g., Mitsubishi Motors Co. v. Soler Chrysler-Plymouth, 473 U.S. 614, 627–28 (1985).

                                  15   When determining whether the arbitration clause encompasses the claims at issue, “all doubts are to

                                  16   be resolved in favor of arbitrability.” Simula v. Autoliv, 175 F.3d 716, 721 (9th Cir. 1999)

                                  17   (interpreting language “arising in connection with” in arbitration clause to “reach[] every dispute

                                  18   between the parties having a significant relationship to the contract and all disputes having their

                                  19   origin or genesis in the contract”).

                                  20   III.    DISCUSSION
                                  21           Shutterfly seeks to compel individual arbitration and argues that (1) a valid arbitration

                                  22   agreement exists that encompasses the issues in dispute and (2) the scope and interpretation of the

                                  23   Arbitration Agreements are delegated to the arbitrator. Mot. to Compel at 1. Plaintiff responds with

                                  24   four arguments as to why she should not be compelled to arbitrate her claims: (1) the 2018 TOS

                                  25   does not apply to Plaintiff’s claims because Defendants “conceded” that point in their Rule 12(b)(6)

                                  26   Motion to Dismiss briefing, (2) Plaintiff did not assent to the Arbitration Agreement, (3) the 2018

                                  27   TOS does not apply to “school accounts,” and (4) the Arbitration Agreement does not apply to

                                  28   Plaintiff’s purchases prior to July 2018. See generally, Opp’n.
                                                                                          7
                                          Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 8 of 16



                                            A.      Delegation of Arbitrability
                                   1
                                                 The Court must first determine whether the parties agreed to arbitrate the gateway issues of
                                   2
                                       arbitrability. The Arbitration Agreement here contains a delegation clause stating, “[a]ll issues are
                                   3
                                       for the arbitrator to decide, including issues related to the scope, interpretation, and enforceability
                                   4
                                       of this arbitration agreement.” 2018 TOS § 16. The Arbitration agreement also incorporates the
                                   5
                                       Commercial Arbitration Rules and the Supplementary Procedures for Consumer Related Disputes
                                   6
                                       of the American Arbitration Association (“AAA”). Id. In the Ninth Circuit, it is well-settled that
                                   7
                                       incorporation of arbitration rules (such as AAA), “constitutes clear and unmistakable evidence that
                                   8
                                       contracting parties agreed to arbitrate arbitrability.” Brennan v. Opus Bank, 796 F.3d 1125, 1130
                                   9
                                       (9th Cir. 2015); see also Interdigital Tech. Corp. v. Pegatron Corp., No. 15-CV-02584-LHK, 2016
                                  10
                                       WL 234433, at *5 (N.D. Cal. Jan. 20, 2016); Cooper v. Adobe Sys. Inc., No. 18-CV-06742-BLF,
                                  11
                                       2019 WL 5102609, at *6 (N.D. Cal. Oct. 11, 2019).
                                  12
Northern District of California




                                                 Plaintiff offers no arguments in opposition to delegation.        Plaintiff explains that she
 United States District Court




                                  13
                                       “understands that if the Court grants Defendants’ Motion to Compel Arbitration, the Court may
                                  14
                                       delegate Plaintiff’s fraud, unconscionability, and other non-formation and validity arguments to the
                                  15
                                       arbitrator.” Opp’n at 10 n. 2. Plaintiff also “reserves the right to make such arguments to an
                                  16
                                       arbitrator.” Id.
                                  17
                                                 Accordingly, there is no dispute that the 2018 TOS delegated the gateway questions of
                                  18
                                       arbitrability to the arbitrator.
                                  19
                                            B.      Shutterfly’s Arguments in its Motion to Dismiss
                                  20
                                                 Plaintiff contends that because Defendants “acknowledge” that this case is outside of the
                                  21
                                       scope of the 2018 TOS, Plaintiff’s claims are not subject to the Arbitration Agreement. Plaintiff’s
                                  22
                                       sole basis for this argument is Shutterfly’s arguments in its Rule 12(b)(6) Motion to Dismiss (ECF
                                  23
                                       24), which was filed concurrently with the present Motion. Opp’n at 2 (citing ECF 24 at 5).
                                  24
                                                 There, Shutterfly challenged Plaintiff’s claims under California law, arguing that the “choice
                                  25
                                       of law” provision in the 2018 TOS does not apply to Plaintiff’s claims. Specifically, Shutterfly
                                  26
                                       argued:
                                  27
                                                          As an initial matter, Plaintiff is wrong when she alleges the Terms of
                                  28                      Service that govern her transactions “contain a choice of law
                                                                                            8
                                           Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 9 of 16



                                                        provision dictating that California law will apply to all consumers
                                   1                    nationwide”. Compl. ¶ 14. That choice-of-law provision is expressly
                                                        limited to the interpretation of the Terms of Service themselves:
                                   2                    “These Terms are governed by and construed in accordance with the
                                                        laws of the State of California, United States of America, without
                                   3                    regards to its conflict of law provisions.” Id. Ex. A ¶ 14 (emphasis
                                                        added). This unambiguous language makes it clear that the
                                   4                    agreement does not govern substantive claims brought by
                                                        consumers against Defendants regarding their products and
                                   5                    services, including the ones Plaintiff attempts to assert here.
                                   6   ECF 24 at 5 (emphasis added).

                                   7             Plaintiff misrepresents Shutterfly’s Rule 12(b)(6) Motion. It is clear from the language and

                                   8   context of the cited paragraph that Shutterfly was referring to the “choice of law” provision as not

                                   9   being applicable to Plaintiff’s claims – and not the entire 2018 TOS. Plaintiff’s “gotcha” argument

                                  10   is further belied by the cited paragraph itself which starts with “Plaintiff is wrong when she alleges

                                  11   the Terms of Service that govern her transactions[,]” making it clear that Shutterfly asserts that the

                                  12   2018 TOS applies to Plaintiff’s purchases, but the “choice of law” provision does not.3
Northern District of California
 United States District Court




                                  13             Thus, the Court finds that Shutterfly did not make any concessions regarding the

                                  14   applicability of the 2018 TOS to Plaintiff’s claims.

                                  15        C.      Plaintiff’s Assent to the Arbitration Agreement
                                  16             Next, Plaintiff argues that she did not assent to the arbitration agreement because (1) the

                                  17   Agreement’s design is inconspicuous and (2) the Agreement is not between Plaintiff and “any proper

                                  18   defendant.” Opp’n at 3-8

                                  19                  1. The Design of 2018 TOS in Lifetouch’s Website
                                  20             “In determining whether a valid arbitration agreement exists, federal courts ‘apply ordinary

                                  21   state-law principles that govern the formation of contracts.’” Nguyen v. Barnes & Noble Inc., 763

                                  22   F.3d 1171, 1175 (9th Cir. 2014) (quoting First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944

                                  23   (1995)). Even in the age of the internet, “mutual manifestation of assent, whether by written or

                                  24   spoken word or by conduct, is the touchstone of contract.” Long v. Provide Commerce, Inc., 245

                                  25   Cal. App. 4th 855, 862 (2016) (citation and alterations omitted).

                                  26             Most internet contracts come in one of two forms: (1) “‘clickwrap’ (or ‘click-through’)

                                  27

                                  28
                                       3
                                         The Court does not make any findings or observations on the merits of Shutterfly’s arguments
                                       regarding the “choice of law” provision.
                                                                                    9
                                         Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 10 of 16




                                   1   agreements, in which website users are required to click on an ‘I agree’ box after being presented

                                   2   with a list of terms and conditions of use” and (2) “‘browsewrap’ agreements, where a website’s

                                   3   terms and conditions of use are generally posted on the website via a hyperlink at the bottom of the

                                   4   screen.” Nguyen, 763 F.3d at 1175-76. A browsewrap contract is valid if “the user has actual or

                                   5   constructive knowledge of a website’s terms and conditions.’” Id. at 1176 (citation omitted). The

                                   6   Ninth Circuit is “more willing to find the requisite notice for constructive assent where the

                                   7   browsewrap agreement resembles a clickwrap agreement.”                Id.   Courts evaluate “the

                                   8   conspicuousness and placement of the ‘Terms of Use’ hyperlink, other notices given to users of the

                                   9   terms of use, and the website’s general design” in determining “whether a reasonably prudent user

                                  10   would have inquiry notice of a browsewrap agreement.” Id.

                                  11           Plaintiff asserts, and Shutterfly does not dispute, that Lifetouch 2018 TOS was a “hybrid”

                                  12   (also known as “sign up”) internet contract “in which a user signs up to use an internet product or
Northern District of California
 United States District Court




                                  13   service, and the signup screen states that acceptance of a separate agreement is required before the

                                  14   user can access the service.” Colgate v. JUUL Labs, Inc., 402 F. Supp. 3d 728, 763 (N.D. Cal.

                                  15   2019). As shown below, when Lifetouch customers “Submit Payment” for their purchase on

                                  16   Lifetouch website, they are presented with a statement that “by clicking ‘Submit Payment’ I agree

                                  17   to the Privacy Statement and Terms of Service” with a blue hyperlink to those Terms. Grant Decl.

                                  18   ¶ 20.

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Id. Plaintiff contends that the 2018 TOS is “inconspicuous by design.” Opp’n at 3. Plaintiff
                                  27
                                       contends that the “use of color, borders, bold typeface, and shading” makes the 2018 TOS
                                  28
                                                                                       10
                                         Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 11 of 16




                                   1   inconspicuous, and is insufficient to put a reasonable user on notice. Id. at 4.

                                   2          For support, Plaintiff relies on the Ninth Circuit decision in Nguyen, where the court assessed

                                   3   a purely “browsewrap” agreement where the defendant’s “Terms of Use” hyperlink was located at

                                   4   the bottom left-hand corner of every page on the Barnes & Noble website and had a “close proximity

                                   5   to the buttons a user must click on to complete an online purchase.” 763 F.3d at 1177. Under those

                                   6   circumstances and “in keeping with courts’ traditional reluctance to enforce browsewrap agreements

                                   7   against individual consumers,” the Ninth Circuit held that “where a website makes its terms of use

                                   8   available via a conspicuous hyperlink on every page of the website but otherwise provides no notice

                                   9   to users nor prompts them to take any affirmative action to demonstrate assent, even close

                                  10   proximity of the hyperlink to relevant buttons users must click on—without more—is insufficient

                                  11   to give rise to constructive notice.” Id. at 1178-79 (emphasis added). Here, in contrast to the

                                  12   circumstances in Nguyen, Lifetouch users are required to “affirmatively acknowledge” the 2018
Northern District of California
 United States District Court




                                  13   TOS before proceeding with their purchase. Id. at 1176.

                                  14          Courts in this Circuit routinely uphold the validity of internet contracts like Lifetouch’s 2018

                                  15   TOS. The Ninth Circuit recently found “sufficient notice to a reasonably prudent internet user” of

                                  16   TurboTax’s Terms of Use (which included an arbitration clause) where the user was “required to

                                  17   click a ‘Sign In’ button, directly under which the following language appeared: ‘By clicking Sign

                                  18   In, you agree to the Turbo Terms of Use, TurboTax Terms of Use, and have read and acknowledged

                                  19   our Privacy Statement.’” Dohrmann v. Intuit, Inc., No. 20-15466, 2020 WL 4601254, at *2 (9th

                                  20   Cir. Aug. 11, 2020). There, the Ninth Circuit found acceptable “light blue hyperlinks which, if

                                  21   clicked, directed the user to a new webpage,” which directed the user to the Terms of Service

                                  22   agreement that contained the arbitration clause. Id.

                                  23          In another recent decision, the Ninth Circuit found plaintiff “validly assented to

                                  24   Ticketmaster’s Terms of Use, […] each time he clicked the ‘Place Order’ button when placing an

                                  25   order for tickets, where directly above the button, the website displayed the phrase, ‘By clicking

                                  26   ‘Place Order,’ you agree to our Terms of Use,’ where in both contexts, ‘Terms of Use’ was displayed

                                  27   in blue font and contained a hyperlink to Ticketmaster’s Terms.” Lee v. Ticketmaster L.L.C., No.

                                  28   19-15673, 2020 WL 3124256, at *2 (9th Cir. June 12, 2020). And in Peter v. DoorDash, Inc., Judge
                                                                                         11
                                           Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 12 of 16




                                   1   Tigar found sufficient inquiry notice of DoorDash’s Terms and Conditions where directly below the

                                   2   “Sign Up” button, a statement read: “By tapping Sign Up, […] you agree to our Terms and

                                   3   Conditions and Privacy Statement” and the words “Terms and Conditions” appeared in blue text

                                   4   and were hyperlinked to the DoorDash’s Terms and Conditions in effect at the time. 445 F. Supp.

                                   5   3d 580, 587 (N.D. Cal. 2020).

                                   6           Lifetouch’s website design presents nearly identical circumstances to the cases noted above,

                                   7   where “Terms and Conditions” appear in blue text, are hyperlinked, and placed directly above the

                                   8   “Submit Payment” and consumers are presented with a statement that reads: “by clicking ‘Submit

                                   9   Payment’ I agree to the Privacy Statement and Terms of Service[.]” Grant Decl. ¶ 20. Thus, in light

                                  10   of clear authority in this Circuit, Plaintiff validly assented to the 2018 TOS, including the arbitration

                                  11   provision, each time she clicked the “Submit Payment” button when she purchased school portrait

                                  12   products on Lifetouch website.
Northern District of California
 United States District Court




                                  13           While citing to Nguyen, which clearly addresses an internet contract, Plaintiff also takes

                                  14   issue with Lifetouch’s Family Approval Program paper order forms, arguing that the instructions to

                                  15   access the Terms and Conditions were at the bottom of a single page within a multiple page packet

                                  16   and the terms themselves are not provided on the paper documents. Opp’n at 6-7. Plaintiff is correct

                                  17   in noting that the instruction on how to access the 2018 TOS are in “small non-colored font without

                                  18   any shading.” See Opp’n at 6 (citing ECF 27-3). But because Plaintiff had constructive notice of

                                  19   the 2018 TOS when she made her undisputed purchases on Lifetouch website, it is irrelevant

                                  20   whether she had additional constructive notice via the paper order form. See Allen Decl. ¶¶ 2-6

                                  21   (discussing her August 2018, September 2018, or October 2019 online purchases of school

                                  22   portraits).4

                                  23           Finally, Plaintiff argues that discovery regarding the percentage of users that clicked the

                                  24   Terms and Conditions is necessary to determine whether Lifetouch 2018 TOS were conspicuous.

                                  25   Opp’n at 7. Plaintiff’s requested discovery, however, would provide no new information that is

                                  26   necessary for the Court to determine the issue of constructive notice. Plaintiff has presented no

                                  27
                                       4
                                  28    The Court notes that Plaintiff has not argued that her purchases made via the paper order form and
                                       paid for by cash or check should be analyzed in isolation from her online purchases.
                                                                                        12
                                         Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 13 of 16




                                   1   authority where discovery was allowed regarding percentage of users that clicked on link, in order

                                   2   to resolve a constructive notice question. In Doe v. Xytex Corp., which Plaintiff cites, the court

                                   3   granted leave to conduct limited discovery only because the record was inadequate as to how

                                   4   defendant’s website appeared during the relevant timeframe. No. C 16-02935 WHA, 2016 WL

                                   5   3902577, at *4 (N.D. Cal. July 19, 2016). The Lifetouch 2018 TOS and the undisputed appearance

                                   6   of Lifetouch’s website speak for themselves and under clear authority in this Circuit, Plaintiff had

                                   7   sufficient constructive notice. No arbitration-related discovery is warranted.

                                   8                                                   ***

                                   9          In conclusion, The Court finds that when Plaintiff purchased school portraits on Lifetouch

                                  10   website, she assented to the 2018 TOS.

                                  11                2. Parties to the Arbitration Agreement
                                  12          Plaintiff also argues that “[t]he arbitration agreement does not indicate with whom the
Northern District of California
 United States District Court




                                  13   consumer is agreeing” and does not mention the post corporate restructuring entities Shutterfly LLC

                                  14   and Shutterfly Lifetouch LLC. Opp’n at 8. Shutterfly responds that all Defendants have standing

                                  15   to enforce the Arbitration Agreement because (1) the terms of the Agreement do not limit the

                                  16   arbitratable disputes to the signatories of the 2018 TOS and (2) the arbitration agreement is

                                  17   enforceable as to all Defendants under the doctrine of equitable estoppel. Reply at 3-4, ECF 37.

                                  18          The Court agrees with Shutterfly on both fronts. First, the Arbitration Agreement is not

                                  19   limited to the parties, but encompasses all disputes arising from Lifetouch’s services. Specifically,

                                  20   the Agreement provides: “you and Lifetouch agree that any dispute, claim or controversy arising

                                  21   out of or relating in any way to the Lifetouch service, these Terms of Service and this Arbitration

                                  22   Agreement, shall be determined by binding arbitration or in small claims court.” 2018 TOS § 16

                                  23   (emphasis added). And the first sentence of the 2018 TOS informs the consumers that “[o]n April

                                  24   2, 2018, Lifetouch Inc. joined the Shutterfly family of brands” and “[t]he following Terms of Service

                                  25   were updated to align the combined companies’ policies and practices where applicable.” 2018

                                  26   TOS at 1. Shutterfly was clearly identified as Lifetouch’s parent company and the Arbitration

                                  27   clause, by its plain language, encompasses all disputes arising from Lifetouch services (here,

                                  28   purchase of school portraits under the Family Approval program). These facts distinguish this case
                                                                                        13
                                           Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 14 of 16




                                   1   from Plaintiff’s cited authority where the arbitration clause stated that “[e]ither you or we may

                                   2   choose to have any dispute between you and us decided by arbitration.” Kramer v. Toyota Motor

                                   3   Corp., 705 F.3d 1122, 1127 (9th Cir. 2013) (emphasis added).

                                   4          To the extent Plaintiff argues the new Shutterfly (Shutterfly LLC) lacks standing to enforce

                                   5   the Arbitration Agreement, Plaintiff has provided no authority and articulated no arguments as to

                                   6   why a restructured successor is barred from enforcing an arbitration agreement entered into by its

                                   7   predecessor. 5

                                   8          Second, in the Ninth Circuit a signatory to a contract may be required to arbitrate a dispute

                                   9   with a non-signatory where there is a “close relationship between the entities involved, as well as

                                  10   the relationship of the alleged wrongs to the non-signatory’s obligations and duties in the contract

                                  11   and ... the claims [are] intertwined with the underlying contractual obligations.” Munid v. Union

                                  12   Sec. Life Inc. Co., 555 F.3d 1042, 1046 (9th Cir.2009). Along those lines, “[w]hen the charges
Northern District of California
 United States District Court




                                  13   against a parent company and its subsidiary are based on the same facts and are inherently

                                  14   inseparable, a court may refer claims against the parent to arbitration even though the parent is not

                                  15   formally a party to the arbitration agreement. In re TFT-LCD (Flat Panel) Antitrust Litig., No. C

                                  16   13-3349 SI, 2014 WL 1395733, at *4 (N.D. Cal. Apr. 10, 2014) (citation omitted).

                                  17          Plaintiff charges Defendants collectively with the same conduct regarding the unordered

                                  18   school portraits. See generally, Compl. The Complaint does not distinguish between Defendants’

                                  19   acts and alleges that “each of the Defendants […] gave consent to, ratified, adopted, approved,

                                  20   controlled, aided and abetted, and/or otherwise authorized the acts alleged herein to the remaining

                                  21   Defendants.” Id. ¶ 11. Plaintiff further alleges that Defendants are “agent, employee, representing

                                  22   partner, officer, director, subsidiary, affiliate, parent corporation, successor and/or predecessor in

                                  23   interest and/or joint venture of the remaining Defendants.” Id.

                                  24          But more importantly, Plaintiff refers to the 2018 TOS as “Defendants’ Terms of Service”

                                  25   and incorporates those Terms in her Complaint. Id. ¶ 13. Specifically, she alleges that the “choice

                                  26
                                       5
                                  27     The same is true as to the new Lifetouch entity (Shutterfly Lifetouch LLC). But the Court does
                                       not reach that issue because Shutterfly alone brings this Motion due to the Court’s lack of
                                  28   jurisdiction over Lifetouch, Inc. and Lifetouch National School Studios, Inc. See Notice of Motion
                                       at 2; ECF 45.
                                                                                        14
                                         Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 15 of 16




                                   1   of law” provision contained in the 2018 TOS is binding on all Defendants – including Shutterfly.

                                   2   Id. ¶¶ 13-14. “Equitable estoppel precludes a party from claiming the benefits of a contract while

                                   3   simultaneously attempting to avoid the burdens that contract imposes.” Kramer, 705 F.3d at 1128

                                   4   (9th Cir. 2013) (Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir.2006)). This is exactly what

                                   5   Plaintiff suggests to do here – hold Shutterfly to the “choice of law” provision in the 2018 TOS,

                                   6   while simultaneously preventing Shutterfly from enforcing the arbitration clause of the same

                                   7   agreement. Equitable estoppel does not allow Plaintiff to do so.

                                   8             In sum, the Court finds that Shutterfly may compel Plaintiff to arbitration pursuant to the

                                   9   2018 TOS.

                                  10        D.      School Accounts
                                  11             Next, Plaintiff argues that the 2018 TOS does not apply to “school accounts” and that “it is

                                  12   unclear whether Plaintiff’s account is even subject to these Terms of Service.” Opp’n at 8.
Northern District of California
 United States District Court




                                  13             The 2018 TOS provides:

                                  14                    Note to Lifetouch school accounts: Separate terms of service, not
                                                        these Terms, apply to products and services (including websites,
                                  15                    applications and online services) that are designed for the use and
                                                        benefit of the schools and school districts Lifetouch provides service
                                  16                    to for their administrative and educational purposes and which are
                                                        used by or at the direction of teachers or other school or district
                                  17                    employees (a “School Service”). Please refer to the Terms of Service
                                                        associated with those School Services or contact us through your
                                  18                    Lifetouch school account representative for further information.
                                  19   2018 TOS at 1. Plaintiff argues “[w]hether these photos were ‘designed for the use and benefit of

                                  20   the schools’ is a question of fact.” Opp’n at 9. Plaintiff misrepresents the provision and partially

                                  21   quotes its language, ignoring the remainder of the sentence that clearly limits the carved out services

                                  22   to those “for [the schools’] administrative and educational purposes and which are used by or at the

                                  23   direction of teachers or other school or district employees.” 2018 TOS at 1. It is hard to imagine

                                  24   how portraits of students purchased by their parents or guardians are used for the “administrative

                                  25   and educational” use of teachers or other school employees.

                                  26             Thus, Plaintiff’s purchases are not excluded from the 2018 TOS based on the carve-out

                                  27   provided for school accounts.

                                  28
                                                                                         15
                                         Case 5:20-cv-02448-BLF Document 46 Filed 09/14/20 Page 16 of 16



                                             E.      Plaintiff’s Purchases Prior to July 2018
                                   1
                                                  Finally, Plaintiff argues that her purchases made before July 2018 are not subject to
                                   2
                                       arbitration, because Lifetouch’s Terms of Service that was in effect before July 2018 did not include
                                   3
                                       an arbitration clause. Opp’n at 9 (citing 23-2). Plaintiff and Shutterfly present a dispute as to
                                   4
                                       whether the terms of the 2015 TOS allow for retroactive application of the arbitration clause. See
                                   5
                                       Mot. to Compel at 6-7 (noting the reservation of right to update or modify the 2015 Terms of
                                   6
                                       Service); Opp’n at 9 (noting that the 2015 TOS did not allow any amendments unless made in
                                   7
                                       writing and signed by both parties).
                                   8
                                                  The parties’ dispute is a question of scope, which the parties have delegated to the arbitrator.
                                   9
                                       See Davis v. Einstein Noah Rest. Grp., Inc., No. 19-CV-00771-JSW, 2019 WL 6835717, at *2 (N.D.
                                  10
                                       Cal. Oct. 23, 2019) (“When [plaintiff] maintains she did not consent to arbitrate claims that had
                                  11
                                       accrued before the Arbitration Agreement was signed, she is arguing about the reach or scope of the
                                  12
Northern District of California




                                       Agreement, not whether she agreed to arbitrate.) Thus, the Court finds the question of retroactive
 United States District Court




                                  13
                                       application of the Arbitration Agreement to Plaintiff’s purchases prior to July 2018 is in the
                                  14
                                       arbitrator’s purview.
                                  15
                                       IV.        ORDER
                                  16
                                                  For the foregoing reasons, the Court GRANTS Shutterfly’s Motion to Compel Arbitration
                                  17
                                       at ECF 23.         Shutterfly’s Rule 12(b)(6) Motion to Dismiss is TERMINATED WITHOUT
                                  18
                                       PREJUDICE.
                                  19

                                  20
                                                  IT IS SO ORDERED.
                                  21

                                  22
                                       Dated: September 14, 2020
                                  23
                                                                                            ______________________________________
                                  24                                                        BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                            16
